DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunderhauf et al. (US 2,639,660, hereafter Sunderhauf) in view of Pont. (US 2005/0115295)

	Sunderhauf does not explicitly teach the surface is aluminum, adjusting the rolling cylinder to a Ra roughness between 0.02 and 0.25 microns, or adjusting the rolling process to obtain a reduction in the thickness of the material between 5 and 15%.
Pont teaches a method for engraving an aluminum surface through a rolling process, comprising the following steps: selecting a rolling cylinder; adjusting the rolling cylinder to have a particular roughness; adjusting the rolling process with the desired speed, pressure and lubrication properties to obtain a reduction in the thickness of the material between 5 and 15% (par. 7); positioning the material to be rolled at the infeed of the rolling machine; and conducting the rolling process to obtain the rolled and engraved material with the transferred design. (par. 1, 6-7, 22-26, Fig. 1)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Sunderhauf to include a roughness adjustment, as taught by Pont, in order to improve the adhesion and distribution properties of dry lubricants on the substrate. It should be noted that, although Sunderhauf and Pont do not explicitly discuss the Ra roughness of the rolling cylinder is between 0.02 and 0.25 microns, it would be obvious to one having ordinary skill in the art that the optimum level of roughness would depend upon 
With respect to claim 2, Sunderhauf, as modified by Pont, teaches wherein the engraving of the rolling cylinder is performed on a surface of the rolling cylinder. (Sunderhauf, col. 3, lines 33-35, Fig. 1)
	With respect to claim 4, Sunderhauf, as modified by Pont, teaches wherein the material to be rolled is provided in the form of coils. (Sunderhauf, col. 3, lines 14-17, Fig. 1)
	With respect to claim 6, Sunderhauf, as modified by Pont, teaches wherein the material to be rolled is selected between aluminum sheets and aluminum plates. (Sunderhauf, col. 3, lines 14-17, Fig. 1, Pont, par. 1)
With respect to claims 7 and 9, although Sunderhauf and Pont do not explicitly teach wherein the aluminum sheet has a thickness of less than 0.3 mm, the thickness of the sheet to be processed would be dependent upon the end product for which the sheet is being processed and therefore the optimum dimensions of the sheet could best be determined through routine experimentation.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunderhauf in view of Pont as applied above, and further in view of Lloyd-Lucas. (US 3,245,851)
With respect to claim 5, Sunderhauf, as modified by Pont, teaches all that is claimed, as in the above rejection, except wherein the material to be rolled is provided in the form of plates.
Lloyd-Lucas teaches a method for engraving aluminum surfaces through a rolling process wherein the material to be laminated is provided in the form of plates. (Strip 10, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sunderhauf to roll and engrave a material in the form of a plate, as taught by Lloyd-Lucas, in order to produce a finished plate having an engraved surface.
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILL E CULLER/            Primary Examiner, Art Unit 2853